Citation Nr: 9900854	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from April 1979 to 
April 1982, from September 1990 to July 1991, and from August 
1991 to February 1992.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the symptomatology associated with 
his bilateral hearing loss is more severe than is reflected 
by the current noncompensable evaluation.  He maintains that 
an increased evaluation is warranted for his bilateral 
hearing loss.  


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against the 
claim for a compensable evaluation for bilateral hearing 
loss.  


FINDING OF FACT

The veteran has level I hearing in both the left and the 
right ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.85, 4.86, 4.87, and Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veterans assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also finds that VA has complied with its obligation to assist 
the veteran with the development of his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987. To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

In February 1995, the veteran requested service connection 
for bilateral hearing loss.  

In November 1995, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported having gradually developed hearing loss since being 
in the Persian Gulf in 1991.  He denied any ear infections, 
ear surgery, or severe head injury.  His noise history 
included exposure to heavy machinery noise, military training 
noise, and ground power unit noises.

An audiological evaluation performed at that time revealed 
the following hearing thresholds:

Hertz	1,000	2,000	3,000	4,000	Average

Right	15	10	30	50	26
Left	 	10	15	70	60	39

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  
The examiner noted that the audiological test results 
revealed a mild to moderate sensorineural loss of hearing 
sensitivity from 3000 to 4000 Hertz in the veterans right 
ear and a moderately severe to severe sensorineural loss of 
hearing sensitivity from 3000 to 4000 Hertz in the his left 
ear.  

In an April 1996 rating determination, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation.  

In his July 1996 substantive appeal, the veteran indicated 
that he should have a higher rating as he had problems with 
routine conversations and as he had to ask people to repeat 
what they had said.  

The Board is of the opinion that the criteria for a 
compensable evaluation have not been met.  The hearing loss 
demonstrated on the November 1995 VA examination equates to 
level I hearing loss in both ears.  This equates to a 
noncompensable disability evaluation.  A 10 percent rating is 
assigned where hearing impairment is at levels of I and X, I 
and XI, II and V, and II and VI, II and VII, II and VIII, II 
and IX, II and X, II and XI, III and IV, III and V, III and 
VI, IV and IV, and IV and V.  38 C.F.R. § 4.85, Part 4, Codes 
6100, 6101 (1998).  Accordingly, a higher evaluation is not 
warranted. 

As the Court recognized in Lendenmann v. Principi, 3 Vet.App. 
345 (1992), "[D]isability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Here, such mechanical application 
establishes that a noncompensable rating is warranted under 
Diagnostic Code 6100.  The veteran's complaints that his 
hearing loss bothers him are credible, but they do not 
establish that the criteria for a higher rating are met. 

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4 but finds no basis for an allowance.  
In this regard, the Board notes 38 C.F.R. § 3.321(b)(1) 
provides that in an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (1998).

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his disability.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



REMAND

A review of the record demonstrates that the veteran was 
afforded a VA Gulf War examination in November 1994.  At that 
time, the veteran was diagnosed as having mild major 
depression.  In a July 1995 examination report from the VA 
PTSD Clinical Team, the veteran was diagnosed as having 
chronic PTSD and was found to be considerably impaired, both 
socially and industrially.  At the time of a November 1995 VA 
psychiatric examination, performed in conjunction with the 
veterans request for service connection for PTSD, the 
veteran was diagnosed as having suspect panic disorder with 
agoraphobia and dysthymia.  The examiner indicated that the 
veteran claimed to have symptoms of PTSD but that the 
validity of a diagnosis of PTSD was questionable at this 
point.  Based upon the varying diagnoses, the Board is unable 
to determine if the veteran currently has PTSD.  

VA regulations provide that where diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The 
information contained in the most recent VA examinations does 
not provide sufficient information to properly render an 
opinion.  

The Board further notes the veteran has reported having been 
subjected to various SCUD missile attacks during the Gulf 
War.  It does not appear that any attempts have been made to 
verify these missile attacks.  The Board also observes that 
in a February 1996 report, it was noted that veteran reported 
that he saw no battle or casualties.  

The Board further notes the United States Court of Veterans 
Appeals (Court) holding in Cohen v. Brown, 10 Vet. App. 128 
(1997), wherein the Court noted a change in the analysis of 
PTSD claims in accordance with changes to VA regulations.  
Significantly, the Court pointed out that VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  The provisions 
of VA Adjudication Procedure Manual M21-1 (Manual M21-1) 
which refer to the third revised edition of the DSM also 
guide VA.  See e.g., Manual M21-1, Part VI, 11.38 (1996) 
(same PTSD criteria as DSM-III-R).  

The Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is this:  the criteria 
have changed from an objective (would evoke ... in almost 
anyone) standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on almost everyone.  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, at 153.

The Court also noted that where there has been an 
unequivocal diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  Id., at 153.  
The Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.

It appears to the Board that the regulatory amendments to 
38 C.F.R. §§ 4.125 & 4.126, and the incorporation of DSM-IV, 
have a potentially liberalizing effect in adjudicating claims 
for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have engaged in combat with the enemy. Cohen.  Where the 
law or regulations change while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As such, the Board believes 
that further development in this case is necessary.  See also 
Henderson v. West, No. 95-310 (U.S. Vet. App. Nov. 10, 1998) 
(remanding a claim for service connection for a psychiatric 
disability to the Board for adjudication in accordance with 
DSM-IV).

The Court had previously articulated a number of 
considerations that must be addressed in claims of service 
connection for PTSD.  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of PTSD.  The 
Court analysis divides into two major components:  The first 
component involves the evidence required to demonstrate the 
existence of an alleged stressful event; the second involves 
a determination as to whether the stressful event is of the 
quality required to support the diagnosis of PTSD.

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304 (1997), and 
the applicable Manual 21-1 provisions, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See Cohen, at 153 (sufficiency 
of a stressor is a clinical determination for the examining 
mental health professional).

In adjudicating a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor will be resolved after which the case 
should be referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of PTSD have been 
met. Cohen, Zarycki, West

Finally, the Courts jurisprudence indicates that neither a 
noncombat veterans testimony alone nor medical statements 
finding a relationship between the veterans recitation of 
claimed stressors and a diagnosis of PTSD can qualify as 
corroborating evidence of a stressor.  In Dizoglio v. Brown, 
9 Vet. App. 163 (1996), the Court held that a noncombat 
veterans testimony alone is insufficient, but left open the 
question of whether medical statements were sufficient.  In 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court closed 
that question, holding that credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.

As noted above, additional evidentiary and procedural 
development is necessary.  Pursuant to VAs duty to assist 
the appellant in the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998), the Board is deferring adjudication 
pending a remand of the case to the RO for further 
development as follows:

1.  The RO should request that the 
veteran supply the names, addresses, and 
approximate dates of treatment, from all 
sources, VA or non-VA, inpatient or 
outpatient, who have treated him for any 
psychiatric symptomatology since his 
separation from service.  After securing 
any necessary releases, the RO should 
obtain and associate with the claims file 
legible copies of the veterans complete 
treatment reports that have not been 
previously secured.  Regardless of the 
veterans response, the RO should secure 
copies of all outstanding VA treatment 
reports.

2.  The RO should also request that the 
veteran provide any additional details 
regarding the stressors to which he 
alleges he was exposed in service.  These 
details should include dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any other 
identifying detail.  The veteran must be 
asked to be as specific as possible 
because without such details an adequate 
search for credible supporting 
information cannot be conducted.

3.  With the additional information 
obtained, the RO should review the entire 
claims file and prepare a summary of all 
the claimed stressors based on review of 
all pertinent documents including all 
medical reports and examinations and the 
veteran's hearing testimony.  This 
summary, and all associated documents, 
should then be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  
USASCRUR should then be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  

4.  The RO should attempt to obtain all 
of the veterans service personnel 
records.

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above.  If the RO determines 
that there is credible supporting 
evidence of a stressor or stressors, the 
RO should afford the veteran a VA 
examination, in accordance with the 
following paragraph.

6.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
two psychiatrists in order to determine 
the nature, extent of severity, and 
etiology of any psychiatric disorder(s) 
including PTSD determined to be present.  
The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated special studies to 
include psychology studies and PTSD sub 
scales should be conducted.  

The examiners should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between the findings 
and the diagnostic findings noted in the 
evidence associated with the claims file.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  The examiners are further 
requested to render an opinion as to 
whether any other pscyhiatric disorders 
that are present are related to the 
veterans period of service.  

If a diagnosis of PTSD is made, the 
examiners should specify (1) the stressor 
which supports that diagnosis; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be sufficient to 
produce PTSD by the examiners.  The 
examination reports should include the 
complete rationale for all opinions 
expressed.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  If 
additional inservice stressors are 
reported on the examination, the RO 
should undetake appropriate efforts to 
obtain credible corroborating evidence of 
those stressors.

8. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all relevant laws and 
regulations to include 38 C.F.R. § 
3.304(f) and the diagnostic criteria of 
DSM-III-R and DSM-IV.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
